Case 1:17-cv-00495-PLM-PJG ECF No. 243, PageID.2074 Filed 09/07/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 JAMES M. STEVENS, #155008,                      )
                         Plaintiff,              )
                                                 )     No. 1:17-cv-495
 -v-                                             )
                                                 )     Honorable Paul L. Maloney
 MICHIGAN DEPARTMENT OF CORRECTIONS,             )
 et al.,                                         )
                      Defendants.                )
                                                 )

                                      JUDGMENT

         The Court has resolved all pending claims. As required by Rule 58 of the Federal

 Rules of Civil Procedure, JUDGMENT ENTERS.

         THIS ACTION IS TERMINATED.

         IT IS SO ORDERED:

 Date:     September 7, 2021                                   /s/ Paul L. Maloney
                                                                     Paul L. Maloney
                                                              United States District Judge
